Citation Nr: 1043960	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma 
with anatrophic kidney, status post kidney transplant, claimed as 
due to chemical exposure.  

2.  Entitlement to service connection for scars, claimed as 
secondary to renal cell carcinoma with anatrophic kidney, status 
post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a February 2009 decision.  By Order dated in October 
2009, the United States Court of Appeals for Veterans Claims 
(Court) vacated that decision, and remanded the appeal to the 
Board in accordance with a Joint Motion for Remand, filed by the 
parties in the case.  In March 2010, the Board remanded the 
appeal for additional development consistent with the Joint 
Motion.  

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in June 2008.  A transcript 
of the hearing is associated with the claims file.

In September 2010, in response to a supplemental statement of the 
case issued that same month, the Veteran submitted a statement 
indicating that he wished to have his case transferred to the 
Board immediately, and that if he located and wished to submit 
additional evidence at a later time, he waived his right to 
initial RO review of such evidence.  Subsequently, the Veteran 
submitted additional evidence consisting of a private medical 
opinion.  In light of his previous waiver of initial RO 
consideration of any additional evidence, referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).






FINDINGS OF FACT

1.  The Veteran is not competent to report the chemical content 
of any defoliant he may have used in service, or to report the 
existence of defoliant residuals on munitions or equipment that 
had been in Vietnam, and he has not credibly described his use of 
defoliants in service, or his exposure to any such toxins in 
service.  

2.  No nexus between the Veteran's active duty and his currently-
shown renal cell carcinoma with anatrophic kidney, status post 
kidney transplant has been demonstrated.

3.  No nexus between the Veteran's active duty and his currently-
shown scars has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for renal cell carcinoma with anatrophic 
kidney, status post kidney transplant is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  Service connection for scars, including as secondary to renal 
cell carcinoma with anatrophic kidney, status post kidney 
transplant, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by September 
2004 and May 2005 letters.  In addition, following those letters, 
the March 2007 statement of the case and January 2008 
supplemental statement of the case was issued, each of which 
provided the Veteran an additional 60 days to submit more 
evidence.  The Veteran was informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in a June 2008 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  Consistent with the 
Board's March 2010 remand, the Veteran underwent a pertinent VA 
examination in June 2010.  Further, all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
III.  General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Additionally, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to herbicides (e.g., 
Agent Orange). 38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to herbicide exposure.  38 C.F.R. §§ 3.3.07(a)(6), 
3.309(e).  Here, the record does not reflect, and the Veteran 
does not assert, that he served in Vietnam; therefore, he is not 
presumed to have been exposed to Agent Orange.  In any event, the 
Board notes that the applicable law does not include renal cell 
carcinoma as a condition for which presumptive service connection 
may be granted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

III.  Analysis

A.  Renal Cell Carcinoma With Anatrophic Kidney, Status Post 
Kidney Transplant

The Veteran contends that his currently-shown kidney disorder is 
the result of exposure to chemicals, namely herbicides, during 
service.  Specifically, he claims that his duties as an "Ammo 
Tech Foreman" while serving in Hawaii required him to handle 
munitions which were used in Vietnam and contaminated with 
herbicides, and to use herbicide spray to defoliate worksites.  
(See June 2008 hearing transcript).  

The service records show that the Veteran was stationed in Hawaii 
from March 1968 to January 1970 as an "Ammo Tech."  These 
records do not indicate exposure to toxic chemicals, including 
herbicides, nor do they reflect complaints or findings of 
renal/kidney problems.

Post-service medical records reflect a diagnosis of end-stage 
renal disease in late 1991, and a diagnosis of renal cell 
carcinoma, followed by a right radical nephrectomy, in February 
1992.  Subsequent records reflect dialysis treatment and kidney 
transplant in 1992 and 2006.

A February 2004 private physician's statement indicates there are 
"multiple risk factors" known to predispose an individual to 
renal cell carcinoma.  In the Veteran's case, the physician noted 
that "[h]e smoked, though distantly, which is one factor.  
Occupational exposure to toxic compounds is another well-
described risk factor."  In this regard, the physician noted 
that "[a]n exposure decades earlier, even during his military 
service in the late 1960's to early 1970's, is time compatible."

A May 2004 private physician's statement indicates that the 
Veteran's renal cell carcinoma "probably" took a number of 
years to develop, and that "he had significant kidney disease at 
the time of his nephrectomy in 1992, that was years in the 
making."  In a March 2005 statement, the physician was more 
specific, indicating that the kidney damage began "20-25 years 
prior to 1991."  Further, the physician opined that it was 
"more likely than not that this exposure to something toxic, 
either biological or chemical, happened during [the Veteran's] 
service to his country."

In June 2010, in accordance with the Board's March 2010 remand, 
the Veteran underwent a pertinent VA examination to address the 
etiology of his kidney disorder.  Upon review of the claims file 
and relevant medical history, as well as clinical evaluation of 
the Veteran, the examiner opined that "it is less likely than 
not" that the Veteran's renal cell carcinoma was related to any 
injury or disease that occurred in the military, and that "it is 
as likely as not that the Veteran's smoking history contributed 
to the development of renal cell carcinoma."  In support of this 
determination, the examiner noted the Veteran's reported one to 
one-and-a-half pack a day history of smoking since he was 17 
years of age until he quit in 1988, and that smoking is one of 
the risk factors for renal cell carcinoma.  In this regard, the 
examiner indicated that "review of literature in peer-reviewed 
published journals indicate that cigarette smoking increases the 
probability of developing renal cell carcinoma approximately 2-
fold, thereby, possibly contributing to its development in nearly 
1/3 of cases."  The examiner further noted that there was no 
evidence that the Veteran had renal cell carcinoma in the 
military or within a year after his discharge.  With respect to 
the Veteran's assertion that in-service chemical exposure had 
contributed to the development of his renal cell carcinoma, the 
examiner acknowledged that occupational exposure to toxic 
compounds was another risk factor for development of renal cell 
carcinoma, but opined that without knowing the types of chemicals 
the Veteran was exposed to and the duration of exposure, she 
could not state without resorting to speculation that his renal 
cell carcinoma is secondary to exposure to chemicals.

In a subsequent July 2010 private medical opinion, however, a 
physician concluded that based on examination of the Veteran and 
review of the medical and/or service records, the Veteran's 
kidney disorder was as likely as not due to and a consequence of 
the Veteran's service.  In support of this determination, the 
examiner noted the Veteran's report that during service in Hawaii 
he sprayed "2-4-D and 245-T" two to three times a week for four 
to six hours with no protection for his breathing or skin.  The 
examiner noted that in the making of herbicides, there were 
carcinogens that occurred as part of the manufacturing process.  
With respect to the Veteran's history of smoking, the examiner 
noted that the Veteran had reported at that time a pack to a 
pack-and-a-half a day history of smoking since the age of sixteen 
or seventeen until 1975 when he stopped until he took it up again 
for about one year in 1977 or 1978.  The examiner concluded 
unequivocally that the Veteran's "smoking of twelve to fourteen 
years would not cause renal cell carcinoma and would not cause 
end stage renal disease."  Although the examiner appears to have 
reached the determination, that the Veteran's smoking history 
would not cause his kidney disorder, based on his cited 
"education and experience" and "reasonable medical probability 
and reasonable medical certainty," he provided no specific 
medical support for this conclusion, such as reference to medical 
literature or studies.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for renal cell carcinoma with anatrophic 
kidney, status post kidney transplant.  

As an initial matter, the Board notes that while the Veteran, 
generally, is competent to report his in-service experiences, he 
is not shown to be competent to know the chemical content of any 
defoliant he may have sprayed in service to keep down vegetation 
in his work area, or to know if ammunition or equipment that had 
been in Vietnam had defoliant/toxic chemical residuals on it.  
Further, the Board considers his description of his spraying 
defoliants to be incredible, and likewise his claimed 
recollection that the containers of the defoliants he was 
spraying were labeled as containing the chemical 2,4-D, or 2,4,5-
T.  As mentioned previously, the Veteran's military occupational 
specialty was that of "Ammo Tech."  Claims to have spent his 21 
months in Hawaii spraying chemical defoliants in his work area 
2or 3 times a week for 6 hours a day, are simply not credible.  
Similarly, since the Veteran does not even provide a consistent 
smoking history, it is not reasonably to believe he would 
remember "2,4-D" or "2,4,5-T" was written on a label anywhere 
at any time in service, more than 20 years before it would have 
had any possible relevance to him.  As such, the Board does not 
find credible the Veteran's reports that he was exposed to toxic 
chemicals, including herbicides, during his period of service.

In reaching its determination that service connection for renal 
cell carcinoma with anatrophic kidney, status post kidney 
transplant is not warranted, the Board also has given careful 
consideration to the various private medical statements of 
record, but finds that they are of little probative value.  
Obviously, to the extent that these statements are based on the 
Veteran's report of exposure to toxic chemicals in service, they 
cannot be relied upon for the reasons discussed above.  However, 
there are additional factors which undermine the probative value 
of these statements.  

With respect to the February 2004 private physician's statement, 
it is observed that this statement does not specifically 
attribute the Veteran's renal cell carcinoma to his military 
service.  In fact, it identifies the Veteran's history of smoking 
as another risk factor.  Indeed, a 1991 private treatment report 
reveals that the Veteran quit smoking cigarettes one year 
earlier, but had previously smoked a pack and a half a day for 25 
years.  

Regarding the March 2005 private physician's statement, while the 
physician opined that the Veteran's kidney damage began "20-25 
years prior to 1991," (which the Board notes includes a post 
service period) there is no indication of how that chronological 
determination was made.  And, importantly, there is no discussion 
of the Veteran's significant history of cigarette smoking, which 
dates back to the same time, and any role it may have had in the 
development of his kidney disorder. 

As to the most recent July 2010 private medical opinion, it is 
observed that the smoking history relied upon by this physician 
is inconsistent with the other medical evidence of record.  
Specifically, while the Veteran apparently reported to this 
physician that he finally ceased smoking in 1977 or 1978, 
previous medical records, including the 1991 private treatment 
report mentioned above and the June 2010 VA examination, show 
that the Veteran reported that he quit smoking at least 10 years 
after this time-frame, sometime between 1988 and 1990.  Despite 
the physician's notation that he had reviewed the medical 
records, he apparently did not observe this discrepancy in the 
Veteran's reported smoking history.  Thus, while the July 2010 
private physician concluded that the Veteran's twelve to fourteen 
year smoking history would not have caused his kidney disorder, 
the Board finds that to the extent the record reflects that the 
Veteran's smoking history was actually much longer, this opinion 
is of little probative value.  Further, even if the smoking 
history relied upon by the July 2010 private physician was 
accurate, he nevertheless provided no rationale for his adamant, 
yet conclusory, determination that the Veteran's smoking history 
would not have caused his kidney disorder.  In fact, this 
determination is noticeably contradicted by both the February 
2004 private physician's statement (which notes smoking as a risk 
factor for kidney malignancy) and the June 2010 VA examiner, who 
went so far as to cite medical literature indicating an increased 
risk of renal cancer in smokers.  

What remains in the instant case, then, are service treatment 
records, which 
reflect no contemporaneous evidence of renal/kidney symptoms, 
post-service records which document a lengthy history of smoking 
and a diagnosis of end-stage renal disease in 1991, 22 years 
after separation from service, and a VA examiner's opinion 
specifically rejecting any link between the Veteran's kidney 
disorder and service.  For all of these reasons, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of service connection for renal cell carcinoma with 
anatrophic kidney, status post kidney transplant.  The appeal is 
denied.

B.  Scars, Claimed As Secondary To Renal Cell Carcinoma With 
Anatrophic Kidney, Status Post Kidney Transplant.

The Veteran is seeking service connection for scars resulting 
from his kidney operations.

The report of a February 1992 VA general examination reflects a 
recent surgical scar in the right upper abdomen (apparently 
secondary to his 1992 nephrectomy which was performed just a few 
days prior).  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or for 
the degree of additional disability resulting from aggravation of 
a non service-connected disorder by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
because service connection has not been granted for renal cell 
carcinoma with anatrophic kidney, status post kidney transplant, 
service connection for scars as secondary to that currently-shown 
condition must also be denied.  The Board additionally notes, for 
the sake of completeness, that service connection is not 
warranted on a direct basis as the evidence does not indicate, 
nor does the Veteran contend, that the claimed scars were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.


ORDER


Service connection for renal cell carcinoma with anatrophic 
kidney, status post kidney transplant is denied. 

Service connection for scars, including as secondary to renal 
cell carcinoma with anatrophic kidney, status post kidney 
transplant, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
\


 Department of Veterans Affairs


